Exhibit 10.1

SUPPLEMENTAL SEPARATION PAY AGREEMENT

THIS SUPPLEMENTAL SEPARATION PAY AGREEMENT (the “Agreement”) is made as of the
20th day of July, 2010 by and between ANNE L. STEVENS (“Executive”) and
CARPENTER TECHNOLOGY CORPORATION (the “Company”).

WHEREAS, Executive’s service to the Company in all capacities has ceased;

WHEREAS, the parties desire to document a complete resolution of all matters
between them; and

WHEREAS, the Company has agreed to pay Executive certain additional amounts and
to provide her with certain additional benefits, subject to the execution of
this Agreement.

NOW THEREFORE, in consideration of these premises and the mutual promises
contained herein, and intending to be legally bound hereby, the parties agree as
follows:

SECTION 1. Consideration; Acknowledgements; References.

1.1. Consideration. Subject to Executive’s compliance with the terms of this
Agreement (including, without limitation, Section 5 below), Executive will
receive the following:

(a) a lump sum cash payment of $1,760,000 (less tax withholding required by
applicable law), payable on the first regularly scheduled pay date for salaried
employees that occurs at least 10 days after the date this Agreement is fully
executed, provided the Agreement has by that time become irrevocable; and

(b) provided that Executive and her eligible dependents remain eligible for
COBRA continuation coverage under the Company’s group health plan on
November 10, 2010, continued health insurance coverage for Executive and her
eligible dependents from November 10, 2010 through November 9, 2011 (or,
separately with respect to Executive and each eligible dependent, until such
earlier date as that person first becomes eligible for coverage under Medicare
or a new employer’s group plan) at no cost to Executive. Such continued coverage
will be provided through waiver of the applicable premium for COBRA coverage,
post-COBRA continuation under the Company’s group health plan, reimbursement to
Executive of the reasonable costs of purchasing individual coverage and/or such
other means as the Company may reasonably select and will be provided consistent
with the requirements of Treas. Reg. §§ 1.409A-3(i)(1)(iv)(3), (4) and (5).

1.2. Acknowledgements. Executive acknowledges that, in the absence of her
execution of this Agreement, the benefits, rights and payments specified in
Section 1.1 of this Agreement would not otherwise be due to her. Executive
further acknowledges that, except as otherwise provided specifically in this
Agreement, the Company does not and will not have any other liability or
obligation to her.



--------------------------------------------------------------------------------

1.3. References. Upon reasonable request of Executive, Gregory Pratt (or, if
Mr. Pratt is unavailable, another member of the Company’s Board of Directors
(the “Board”) reasonably acceptable to Executive) will provide written or oral
references for Executive in support of her candidacy for other professional
positions.

SECTION 2. Release and Covenant Not to Sue.

2.1. Release. The Company (including for purposes of this sentence its parents,
affiliates and subsidiaries) hereby fully and forever releases and discharges
Executive (and her heirs, executors and administrators), and Executive hereby
fully and forever releases and discharges Company and all its predecessors and
successors, subsidiaries, affiliates, assigns, officers, directors, trustees,
stockholders, employees, agents and attorneys, past and present (collectively,
the “Released Persons”), from any and all claims, demands, liens, agreements,
contracts, covenants, actions, suits, causes of action, obligations,
controversies, debts, costs, expenses, damages, judgments, orders and
liabilities, of whatever kind or nature, direct or indirect, in law, equity or
otherwise, whether known or unknown, arising through the date of this Agreement,
including, but not limited to, any claims for relief or causes of action under
the Age Discrimination in Employment Act, 29 U.S.C. § 621 et seq., or any other
federal, state or local statute, ordinance or regulation regarding
discrimination in employment and any claims, demands or actions based upon
alleged wrongful or retaliatory discharge or breach of contract under any state
or federal law.

2.2. Covenant Not to Sue. Executive expressly represents that she has not filed
a lawsuit or initiated any other administrative proceeding against any Released
Person and has not assigned any such claim to another person or entity. The
Company expressly represents that it has not filed a lawsuit or initiated any
other administrative proceeding against Executive and has not assigned any such
claim to another person or entity. Both Executive and Company further promise
not to initiate or assign any lawsuit or other claim purported to be released by
this Agreement. This Agreement will not prevent Executive from filing a charge
with the Equal Employment Opportunity Commission (or similar state agency) or
participating in any investigation conducted by the Equal Employment Opportunity
Commission (or similar state agency); provided, however, that any claims by
Executive for personal relief in connection with such a charge or investigation
(such as reinstatement or monetary damages) will be barred.

2.3. Claims Not Released. The foregoing will not be deemed to release the
Company from claims (a) to enforce this Agreement, (b) for indemnification under
the Company’s By-Laws for acts performed or omissions made by Executive in her
capacity as an employee, officer and/or director of the Company, and (c) for
continuation of her base salary and health insurance coverage through
November 9, 2010. Similarly, the foregoing will not be deemed to release
Executive from claims (x) to enforce this Agreement, (y) arising from acts or
omissions by Executive that would constitute a crime, or (z) not known to any
member of the Board or executive management (other than Executive) on the date
hereof, provided that a claim will be deemed known if the basis for each
material element of the claim could have been ascertained by the Board or
executive management prior to the date hereof upon reasonable inquiry.

SECTION 3. Non-Disparagement. No person authorized to speak on the Company’s
behalf with regard to Executive, including without limitation, the Company’s
executive officers

 

-2-



--------------------------------------------------------------------------------

and Board members, will directly or indirectly disparage Executive or her
performance or otherwise take any action that could reasonably be expected to
adversely affect Executive’s personal or professional reputation. Similarly,
Executive will not directly or indirectly disparage any Released Person or
otherwise take any action that could reasonably be expected to adversely affect
the personal or professional reputation of any Released Person. This section
will not bar either party from testifying truthfully in any judicial or
administrative proceeding

SECTION 4. Rescission Right. Executive expressly acknowledges and recites that
(a) she has read and understands this Agreement in its entirety, (b) she has
entered into this Agreement knowingly and voluntarily, without any duress or
coercion; (c) she has been advised orally and is hereby advised in writing to
consult with an attorney with respect to this Agreement before signing it;
(d) she was provided twenty-one (21) calendar days after receipt of the
Agreement to consider its terms before signing it; and (e) she is provided seven
(7) calendar days from the date of signing to terminate and revoke this
Agreement in which case this Agreement shall be unenforceable, null and void.
Executive may revoke this Agreement during those seven (7) days by providing
written notice of revocation, via overnight delivery with acknowledgement of
receipt requested, to the Company’s Chief Executive Officer at the following
address: Carpenter Technology Corporation, 2 Meridian Boulevard, Wyomissing, PA
19610-1339, with a copy to: Barry M. Abelson, Esquire, Pepper Hamilton LLP, 3000
Two Logan Square, Eighteenth and Arch Streets, Philadelphia, PA 19103-2799.

SECTION 5. Confidentiality; Restrictive Covenants.

5.1. Confidential Information. Executive will not disclose or use at any time
any Confidential Information (defined below) of the Company, its parents,
subsidiaries, predecessors, successors or affiliates (collectively “the
Companies”), whether patentable or not. For purposes of this Agreement,
“Confidential Information” shall include, without limitation, information
regarding any of the Companies’ or their customers’ or business partners’:
(i) trade secrets or proprietary information; (ii) business plans and
prospective capital expenditures or investments; (iii) financing information and
sources; (iv) patent applications, developmental or experimental work, formulas,
test data, prototypes, models, and product specifications; (v) financial data
and projections; (vi) sales and marketing strategies, plans and programs and
product development information; (vii) business methods, processes and costs;
and (vii) personnel data, policies and plans. “Confidential Information” does
not include information that was in Executive’s possession prior to her
employment by the Company. The Confidential Information shall remain at all
times the property of the Companies.

5.2. Restrictive Covenants. Reference is hereby made to the contents of the
paragraph in that certain letter agreement dated October 6, 2006 regarding
Executive’s terms of employment (the “Offer Letter”) labeled “Restrictive
Covenants” (the “Restrictive Covenants”). Executive acknowledges and agrees that
the Restrictive Covenants remain reasonable and necessary to protect the
Company’s legitimate business interests, that the Restrictive Covenants will
continue in full-force and effect through the second anniversary of the
cessation of her service to the Company and that she has complied and will
continue to comply with the Restrictive Covenants in all respects. The Company
agrees that, as used in the Restrictive Covenants, the phrase “business that
competes with Carpenter” will be deemed to mean any business engaged in the
research, development, manufacture, sale, marketing or distribution of stainless
steel, titanium, specialty alloys, or metal fabricated parts or components.

 

-3-



--------------------------------------------------------------------------------

5.3. Remedies. Executive acknowledges that any breach of this Section 5 will
cause continuing and irreparable injury to the Company for which monetary
damages alone would not be an adequate remedy. Executive therefore agrees that
any breach or threatened breach of this section will entitle the Company to
injunctive relief, without posting a bond, in addition to any other remedies
that may be available to the Company. If any part of those sections is found to
be overbroad, the parties authorize the reviewing court to reform the relevant
provisions to provide the maximum protection for the Company that is legally
permitted and to enforce those provisions as reformed.

SECTION 6. Cooperation. Executive agrees to cooperate with the Company, its
affiliates and their counsel in connection with any matter relating to her
service to the Company (including, without limitation, legal claims,
investigations, regulatory matters and other proceedings). Executive’s
reasonable cooperation in connection with such matters shall include, but not be
limited to, being available to meet with counsel to prepare for discovery or
trial and to act as a witness on behalf of the Company. Executive will render
such cooperation in a timely manner on reasonable notice from the Company,
provided that the Company will attempt to schedule and limit the need for
Executive’s cooperation so as not to unduly interfere with her personal and
other professional obligations. Executive understands that in any legal action,
investigation or regulatory proceeding, the Company expects her to provide only
accurate and truthful information or testimony. The Company shall reimburse
Executive within 30 days for all reasonable expenses, including travel expenses,
that she necessarily incurs in connection with this section (subject to
presentment of suitable invoices). For time spent after November 9, 2011
fulfilling her obligations under this section, Executive will be compensated at
a rate of $425 per hour.

SECTION 7. Miscellaneous.

7.1. No Admission of Liability. This Agreement is not to be construed as an
admission of any violation of any federal, state or local statute, ordinance or
regulation or of any duty owed by either party to the other. There have been no
such violations, and the Company and Executive each specifically deny any such
violations.

7.2. Agreement Binding. This Agreement will inure to the benefit of, and be
binding upon, the Company, Executive and each of their respective successors,
executors, administrators and heirs.

7.3. Severability. The provisions of this Agreement are severable. If any
provision or the scope of any provision is found to be unenforceable or is
modified by a court of competent jurisdiction, the other provisions (or the
affected provisions as so modified) shall remain fully valid and enforceable.

7.4. Entire Agreement; Amendments. Except as otherwise provided herein, this
Agreement contains the entire agreement and understanding of the parties hereto
relating to the subject matter hereof, and merges and supersedes all prior and
contemporaneous discussions,

 

-4-



--------------------------------------------------------------------------------

agreements and understandings of every nature relating subject matter hereof,
including without limitation the Special Severance Agreement between Executive
and the Company dated August 24, 2007 and the Offer Letter. In making this
Agreement, the parties warrant that they did not rely on any representations or
statements other than those contained in this Agreement.

7.5. Amendments; Waivers; Interpretation. No modification or waiver of or
amendment to any provision of this Agreement will be effective unless in writing
and signed by Executive and an authorized officer of the Company. A delay or
failure by the either party to exercise any right that is the subject of this
Agreement will not be construed as a waiver of that right. A waiver of a breach
on any one occasion will not be construed as a waiver of any other breach. In
the event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the parties and no
presumption or burden of proof shall arise favoring or disfavoring either party
by virtue of the authorship of any of the provisions of this Agreement.

7.6. Company Property. To the extent she has not already done so, Executive
agrees to return to the Company within seven days following her execution of
this Agreement any Company property in her possession or control including,
without limitation, any identification cards, motor vehicle decals, credit
cards, computer hardware/software, mobile communication devices, books, files
(electronic or paper), keys, tools, etc.

7.7. Confidentiality of Agreement. The parties agree that the terms, conditions,
amounts and facts of this Agreement are confidential and therefore may not be
disclosed to any person or entity, except (a) to the extent that such disclosure
is required by law (including, without limitation, as may be necessary to
fulfill the Company’s disclosure or reporting obligations under applicable
securities, labor or tax laws or regulations) or by the rules of any stock
exchange, (b) for disclosures to their respective attorneys and tax advisors,
provided such advisors agree to maintain the confidentiality of this Agreement,
(c) for disclosure to employees, agents and auditors of the Company for the
purpose of administering this Agreement and the obligations herein contained,
and (d) in connection with any proceeding to enforce this Agreement.

7.8. Governing Law. This Agreement shall be governed by and enforced in
accordance with the laws of the Commonwealth of Pennsylvania, without regard to
principles of conflicts of laws.

7.9. Counterparts and Facsimiles. This Agreement may be executed, including
execution by facsimile signature, in one or more counterparts, each of which
shall be deemed an original, and all of which together shall be deemed to be one
and the same instrument.

[signature page follows]

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and Executive has executed this Agreement, in each case
on the date below indicated, respectively.

 

CARPENTER TECHNOLOGY CORPORATION By:  

/s/ K. Douglas Ralph

  Title:   Chief Financial Officer Date: July 20, 2010 ANNE L. STEVENS

/s/ Anne L. Stevens

Date: July 19, 2010

 

-6-